The chancellor decided in this case that upon a motion against a person who is not a party to the suit, the pleadings and other proceedings in the suit cannot be read against him, unless he has been served with copies thereof.
That the court has no .jurisdiction to compel a witness who J 4 ^ r is not a party to tho suit, on his examination before a master, 1 J 5 to deliver over to such master books and papers in his possession on which he claims to have a lien, with a view to their delivery to the receiver; until his lien is paid.
That if a party, in such a case, wishes to use such books and papers as evidence before the master he should require the witness to produce them for that purpose, by a subpoena duces tecum. And that if the party wishes to obtain possession of such books and papers, on the ground that they are improperly withheld, he should make the witness a party to the suit, either by amendment or otherwise; so ás to enable tho court to extend the receivership to him, so far as relates to the books, &c. in his possession.
Order appealed from reversed ; and application denied with costs.